Citation Nr: 1108130	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  01-09 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for impotence.  

3.  Entitlement to an evaluation in excess of 30 percent disabling for psychophysiological musculoskeletal reaction, with anxiety and fibromyalgia


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978.  

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and a June 2004 rating decision of the VARO in Cleveland, Ohio.  In the July 2000 decision, the St. Petersburg RO denied an evaluation in excess of 30 percent disabling for psychophysiological musculoskeletal reaction.  In the June 2004 rating decision, the Cleveland RO denied service connection for impotence and determined that new and material evidence had not been submitted to reopen a claim for entitlement to service connection for a low back disability.  Jurisdiction over all issues is currently with the RO in Cleveland, Ohio.  

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the Veteran.  In essence, the following sequence is required:  There must be a decision by the RO; the Veteran must timely express disagreement with the decision; VA must respond by issuing a statement of the case that explains the basis for the decision to the Veteran; and finally the Veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. § 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction to resolve questions as to its own jurisdiction).  See also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, and that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party at any stage in the proceedings, and, once apparent, must be adjudicated).  

An appellant or the appellant's representative may withdraw an appeal of any issue, by submitting the withdrawal in writing or on the record at a hearing.  38 C.F.R.  § 20.204 (2008).  

The claims file is absent for a timely substantive appeal perfecting the Veteran's appeal of the July 2000 rating decision, following the issuance of an October 2001 Statement of the Case.  In August 2002, the RO sent the Veteran a letter telling him that the period to appeal that decision had expired.  In a Supplemental Statement of the Case, issued in June 2004, the RO stated that the Veteran timely filed a substantive appeal in November 2001, but that the RO had not properly associated the document with the claims file.  

Given that statement of error on the part of the RO, the Board finds that the Veteran has perfected his appeal of the July 2000 rating decision and the matter is properly before the Board.  See 38 U.S.C.A. §§ 7104. 7105 (West 2002).  

The Veteran also perfected an appeal to the Board of RO denial of service connection for sleep apnea and obesity and denial of a compensable evaluation for temporal mandibular joint dysfunction.  In an October 2007 writing, the Veteran, through his representative, withdrew his appeal as to these issues.  Hence, those issues are not before the Board at this time.  

In May 2003, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A transcript of that hearing is of record.  

In March 2005, the Veteran requested a hearing before a DRO.  Through his representative, he canceled his request in an August 2005 letter.  

In his September 2005 substantive appeal and in a January 2007 writing, the Veteran requested a hearing before a member of the Board.  In a letter sent in March 2008, the RO notified the Veteran and his representative of a hearing scheduled the following month.  The Veteran failed to report for that hearing.  

In a March 2009 decision, the Board denied the issues listed on the title page of the instant decision.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In March 2010, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the March 2009 decision as to the issues which are the subject of the instant decision, and remanded the matter to the Board for compliance with the instructions in the joint motion.  


FINDINGS OF FACT

1.  A low back disability did not have onset during the Veteran's active service, did not manifest within one year of separation from active service, and is not otherwise etiologically related to the Veteran's active service.  

2.  Impotence did not have onset during the Veteran's active service and is not etiologically related to the Veteran's active service.  

3.  The Veteran's service connected psychophysiological musculoskeletal reaction, with anxiety and fibromyalgia results in anxiety and some depression but does not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

2.  The criteria for service connection for impotence have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria for an evaluation in excess of 30 percent disabling for psychophysiological musculoskeletal reaction, with anxiety and fibromyalgia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9422 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

The Veteran contends that he suffers from impotence and low back disabilities as the result of an automobile accident which occurred on April 29, 1977.  A traffic accident report is of record.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

In evaluating evidence, the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As to the Board's determinations regarding credibility, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has stated "[t]his is not to say that the Board may not discount lay evidence when such discounting is appropriate.  Rather, the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006).  

In adjudicating this appeal, the Board has reviewed conflicting statements from medical professionals.  In such cases it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  

Both the Veterans Court and the Federal Circuit have provided guidelines to assess credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character."); see also Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) ("the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").  

In the instant case, it is important for the Veteran, the Court, and the parties of the joint motion to understand that the Veteran's appeal as to service connection for a low back disability and impotence fails because all evidence favorable to these claims rests on the Veteran's report of these symptoms beginning in service.  However, the Board makes the following factual finding: the record shows that the Veteran is not credible in this regard.  The favorable evidence is, therefore, of little probative value and is outweighed by the evidence unfavorable to these claims.  The Board will explain:

A five page accident report is of record documenting that the Veteran was one driver in a two car automobile accident that occurred on April 29, 1977.  The report shows that neither driver had any claimed injuries and both drivers were in apparently normal condition, providing evidence against the claims.   

Service treatment records from two days later document the first reported symptoms of injuries arising from that accident.  A May 1, 1977 note shows that the Veteran reported pain of his neck and upper back/shoulders.  Objectively, his left paravertebral muscles were stiff and tender to palpation in the neck and scapula area.  Assessment was whiplash.  An x-ray report from that same date showed a normal left shoulder.  As to his neck, the report stated "[t]he neck and head tilt to the right.  No bone, interspace or soft tissue abnormality is noted in the series."  

This initial report is also evidence against granting service connection for any disability of his low back and for impotence resulting from the accident as there was no mention of low back symptoms.  His symptoms were of the upper portion of his torso, not his low back.  That the Veteran reported symptoms of his neck and shoulders, but not his low back, demonstrates that he did not simply ignore symptoms that arose after the accident.  This leads the Board to the conclusion that he had no low back symptoms or impotence (which was also note indicated) following the accident.  

A May 2, 1977 report from the emergency room of a military hospital states that the Veteran continued to report pain, including tenderness of the upper thoracic musculature.  He was diagnosed with a sprain/strain of the upper thoracic area and referred for physical therapy, which consisted of application of moist heat.  By May 6, 1977, staff noted that the Veteran had significant but not complete relief.  Again, the Veteran's reports are essentially of symptoms of his upper torso, not his low back.  

On May 9, 1977, the Veteran reported that he still hurt on movement and that he was seeing a lawyer about possible damages.  Objectively, the Veteran had limited flexion, point tenderness at T10-12, no spasm, straight leg raises were inconclusive, and reflexes were active and equal.  He was assessed with back pain secondary to possible whiplash.  The Veteran was referred to Orthopedics for x-rays.  

An x-ray report from that same date shows that the Veteran's lumbar spine was normal and that no abnormality was noted in an AP projection of his dorsal spine but that the lateral view was not a satisfactory image and should be repeated.  An orthopedic consult report contains an impression of lumbosacral strain and a possible defect at L5.  However, the defect at L5, if it existed, was described as shown on x-ray and that it was an "old" defect, possibly from an old fracture.  Physical examination indicated mild paravertebral spasm and limited forward and lateral flexion.  

Taken with the rest of the evidence of record, the Board finds this reported possible defect of L5 due to an old fracture does not support a finding that the Veteran had any defect of his low back, including L5, at the time immediately following his 1977 accident.  The Board makes this finding because the overwhelming majority of future x-rays shows that the Veteran's lumbar spine was normal, providing highly probative evidence against this claim.  

It was only after this mention of a possible defect at L5 that the Veteran began to report low back symptoms.  

The Veteran continued to report for medical treatment regarding his back and/or neck.  A July 1977 note shows that the Veteran complained of neck and interscapular discomfort.  He had no spasm.  X-rays were normal as was neurological examination.  An impression was rendered of strain with no specific injury.  Later that month the Veteran was assessed with no muscle spasm of his neck and what appears to be a recording of tender spinous process at T11; his upper back not his low back.  He was again assessed with chronic lumbosacral strain in August 1977.  

A September 1977 letter from "T.B.S.", M.D. and addressed to an attorney, is of record.  Dr. T.B.S. states that he saw the Veteran in August of 1977 and recorded the Veteran's reports of pain in the upper and middle of his back, pain and stiffness in the right side of his neck, shooting pains of his neck, that after a half hour of guitar playing his neck and shoulder slope hurt, his low back felt as though the bones were rubbing, and there was a snapping sensation from the front of his thorax anteriorly through his chest to the posterior upper thorax.  Dr. T.B.S. reported that x-rays of the Veteran's neck, dorsal, and lumbosacral spine were normal.  

Dr. T.B.S. reported that physical examination revealed tenderness over the cervical spine and "shoulder slopes", and that the Veteran reported pain on motion of his neck, right shoulder, and low back.  Dr. T.B.S. stated "I would assume that this young male has suffered some sprains of his muscles and ligaments of his neck, upper and lower back, and because of his relative youth, he should make a recovery from same."

This is evidence against the Veteran's claims for service connection for a low back disability because it shows that Dr. T.B.S.'s opinion of the Veteran's injuries were that the injuries were of ligaments and muscles, relatively mild, and expected to heal (another way of saying that the injuries were acute and transitory).  

November 1977 service treatment notes document the Veteran's continuing report of painful shoulder girdle, objectively shown to be palpation tenderness of the right trapezius muscle, the scapular vertebral area and the axillary aspect of the right shoulder.  

In March 1978, the Veteran reported muscle pain on the side of his neck and in the temporalmandibular joint (TMJ), since April 1977.  Panograph X-rays were within normal limits.  He was assessed with TMJ dysfunction.  The following month, the Veteran reported "Dizziness & acute blackouts" (quotes in the original) of one year duration.  He also reported right side jaw popping and stated that when he arises he momentarily loses balance and holds on to steady himself.  He reported lightheadness and a sudden sensation of being stung by bees while lying in bed, and thus believed that he had nervousness.  He was prescribed valium.  

A neurology consult note of May 1978 provided an impression of post traumatic syndrome and TMJ syndrome on the right.  A mental health clinic note from June 1978 documents that the Veteran was seen in clinic following a consult request and that he had a history of physical complaints after a car accident with apparently no physical findings to justify his symptoms.  The Veteran insisted on surgery for his TMJ symptoms even after discussion of possible psychological factors overlying his condition.  

The clinician found that there "could be features of a passive personality with hysterical and hypochndriasis features."  

This is more evidence against all of the Veteran's claims for service connection for physical disabilities because the report shows that there was no physical evidence to support the Veteran's reported symptoms and a clear suggestion that the Veteran has a problem other than a neck disability.  

In a May 1978 letter, Dr. T.B.S. reported that he had seen the Veteran that month and that the Veteran reported pain on motion of his low back, pain of his neck, and that he was tender to palpation of his erector spina muscles.  X-rays of the cervical spine were normal and Dr. T.B.S. reported that x-rays of the lumbosacral spine showed a transitional fifth lumbar vertebra.  He concluded that the Veteran had a chronic sprain of the muscles and ligaments of his low back and a mild sprain of his neck and that "[t]his would appear to be permanent in nature and is related to his accident of April 29, 1977."

This is evidence favorable to the Veteran's claims for service connection for low back and neck disabilities.  While it is favorable evidence, the evidence is assigned little probative weight because it conflicts with the evidence found by the neurologist in May 1978.  Additionally, the bulk of the report from Dr. T.B.S. is based on the Veteran's reports of pain and tenderness - not on objective findings; i.e., the report that extension hurts, that his back hurts when bending forward to where his fingertips are 10 inches from the floor, and that he is tender to palpation in the erector spinae muscles all necessarily depend on the Veteran's reports.  While there are objective findings of a transitional fifth lumbar vertebra Dr. T.B.S. does not assign this any significance, as is evidenced by his diagnosis of a chronic sprain  of the muscles and ligaments, without mention of a lumbar vertebra in his diagnosis.  Moreover, Dr. T.B.S.'s report of a 'transitional' L5 vertebra conflicts with his own earlier findings from September 1977 because in that report Dr. T.B.S. stated that x-rays were normal.  

Considering these reports taken together and along with future reports of normal lumbar spine x-rays, the Board finds the preponderance of the evidence to show that the Veteran had no defect at L5 during service.  

July 1978 reports of discharge medical history and medical examination include normal spine, musculoskeletal, neurologic, and psychiatric evaluations.  Listed on the second page of the report of medical examination are the following relevant notes :  "painful TMJ; Headaches, right ear, dizziness; weight gain, pain lumbar accident, 1972, no Profile; Problems sleeping, restless, secondary to lumbar pain."  These notes are also listed on the report of medical history.  

On that report of medical history the Veteran indicated that he either then had or had previously had joint painful or "trick" shoulder or elbow, recurrent back pain, and frequent trouble sleeping, among other conditions.  

These service treatment records, including the report from Dr. T.B.S., are evidence unfavorable to the Veteran's claim for service connection for impotence because, although the records contain numerous reported symptoms with onset after the accident, there is no report of impotence at any time during service.  

As will be shown, and it is important for both the Court and the parties of the joint motion to understand, the Veteran candidly admits, in testimony taken in 1995, to providing what can at best be characterized as a less than candid account so as to obtain benefits based on a workers compensation claim, providing highly probative evidence against his own claims to the VA at this time because it tends to show that has a tendency to provide information which he believes to be contrary to facts in the context of filing for compensation benefits.  More will be discussed regarding this issue later in this decision.    

Pursuant to a claim for VA benefits, the Veteran underwent a VA examination in November 1978.  Chest, lumbosacral, and cervical spine x-rays were normal.  Musculoskeletal examination was normal as was cranial nerve examination.  He had no motor or sensory deficits, deep tendon reflexes were normal.  The Veteran reported varying degrees of stiffness of his neck, shoulders and back with increased stiffness on prolonged driving, and that lifting caused straining and stiffness with pain.  He also reported that sexual intercourse was painful from the dominant position.  The examiner diagnosed backache and TM dysfunction.  

In a December 1978 rating decision VA granted service connection for TMJ dysfunction and denied service connection for a backache.  The Board upheld that denial in a decision mailed to the Veteran September 4, 1979.  

In a letter received by the Board on September 12, 1979, the Veteran expressed his disagreement with the Board's decision.  Of note are several comments by the Veteran, one of which shows the origin of his claim for service connection for impotence and shows that the claim rests on nothing more than a report of his back pain.  He reported that he had no sex life other than masturbation because his back pain prevented him from intercourse.  

In that September 1979 letter, the Veteran also reported in that he could not sleep, could not watch a movie due to his back pain, had vertigo, lost vision from time to time, had short term memory problems, loss of the ability to think, and was depressed because the government was not helping him.  The Veteran also reported that the other driver involved in the 1977 accident was "being sued by my lawyer for a sum of $86,000 but he fails to back up that sum with the medical evidence the government doctors will not classify my condition or obligate themselves in anyway on paper."  He reported that his lawyer recommended settling for $2500.  

An April 1981 report to the Ohio Bureau of Employment Services shows that the Veteran was under the care of a chiropractor, Dr. "W.D." from December 1979 to November 1980.  Dr. W.D. indicated that he had restricted the Veteran to work of a "low stress position" and he provided that the nature of the Veteran's ailment was "Cervical radiculitis and hypertension, nerve root irritation."  

This is more evidence against the Veteran's claims for service connection for impotence and low back disability.  Had the Veteran suffered from any lumbar spine disability or impotence, the Board finds it is highly unlikely that Dr. W.D.'s opinion would have been confined to the Veteran's cervical spine symptoms.  

Again, it is important to look at the facts of this case as a whole and not to focus on one piece of evidence that may, or may not, provide a basis to grant or deny this claim.

VA outpatient dental treatment notes from October 1979 provide diagnoses of temporomaxilarry joint pain and psychosomatic ailments.  Assessment/impression was provided as follows:  

Pt. has a well developed vocabulary and [illegible] today of 'facial pains'.  Has had several fruitless investigations in the past.  Probably psychosomatic pain - pt seems to place a great deal of emphasis on his "disability" and his attempts at placing the responsibility on the government.  

This report is evidence against a finding that the Veteran's pain is, in general, attributable to any physical causes.  The reason that this is relevant to the Veteran's claims for service connection for a low back disability and impotence is that it tends to show that the Veteran is not credible as to the symptoms that actually result from physical conditions.  That he reports pain that has no physical source, including facial pain, in the context of dental visits, is probative of a finding that his reports of symptoms in other contexts, i.e. back pain and impotence, are not probative of the existence of any physical problems.  It is the report of symptoms that have no physical origin that is probative, not to what anatomy he assigns the symptoms.  

Beyond the above, this report raises another point:  Does the Veteran suffer from: (a) a back disability based on a physical problem; (b) psychosomatic pain based on no physical problem; or (c) he is filing claims in order to obtain compensation without regarding to the truth.  This is not simply a medical termination, as an examiner cannot be placed in a position of telling the Board whether or not the Veteran is, or is not, telling them the truth, but a factual termination based on a comprehensive review of the Veteran's statements over time.  

In an October 1979 report, "J.R.", M.D. documents the Veteran's reports of his back, neck and jaw pain.  Dr. J.R. stated that routine clinical examination included that of the Veteran's cervical spine, shoulder girdles, hip joints, and lumbar spine.  Dr. J.R. found no objective evidence of organic pathology and saw no reason to order x-rays.  He indicated that he discussed the Veteran's condition with the Veteran and advised the Veteran that it was likely that there was an emotional or psychological component to the Veteran's illness, providing more evidence against this claim.  Dr. J.R.'s report is evidence against the Veteran's claims for service connection for impotence and a low back disability because, on physical examination, Dr. J.R. found no evidence of pathology of his low back and there was no report of impotence.  

In October 1979, the Veteran filed a claim for service connection for a nervous condition and to reopen his claim for service connection for his back injury.  

A September 1981 report of VA mental health examination shows an assessment of adjustment disorder.  The physician stated that the Veteran had depressive symptoms that may be related to his long standing physical illness.  In another section of the report the examiner stated that the Veteran complained of depression and pain over his neck and low back region.  That the Veteran complained of pain does not in itself mean that his pain was due to a physical cause.  The evidence, for example that from Dr. J.R. tends to show that his pain is not of physical origin.  

In a letter received in January 1988, the Veteran reported that he could not obtain permanent employment, explaining that: 

[w]hen I was awarded my disability and informed my employer of this they felt cheated.  Because I was without a disability when hired.  I felt that I was forced out of employment and quit.  I filed Civil Rights against them plus $1000 to a lawyer & loss.  This lawyer was crooked.  

He reported that he temporarily worked for another company, and was then hired by a third company who: 

hired me before a physical and they too felt cheated because I made the doctor aware of my disability & nervous condition.  My option to take $100,000 of life insurance with a nervous condition upset the main office in Toledo, Ohio.  My complaints to management about horseplay around high voltage led to the fact that I had a nervous condition and that was spread throughout the shop to embarrass me.  I quit the job because the jokes of the nervous condition and the retaliation received for turning my peers in for horseplay. 

The Veteran reported that he was presently involved in a disagreement with the Civil Rights Commission.  He reported that he applied for a job with a city fire department and scored higher on the examinations and physical agility than the persons who were hired.  He also stated "[y]et the doctor's physical exam revealed that I am not employable."  

In this regard, the Veteran's actions at this point become very unclear.  The Veteran states in a series of statements that he has a physical problem, yet at the same time applies for a job with the city fire department. 

Submitted to VA by the Veteran is an October 1985 physical examination report for employment with a city fire department.  The examination report includes the Veteran's explanation as to having had a back injury as follows:  "HOSPITAL FOR WHIPLASH INJURIES, WHIRPOOL BATHES MASSAGES, MEDICATION. (AUTO ACCIDENT April 29 77) INJURIES OF MUSCLES BILY NC' [sic] BACK BONE DISORDER - NO LIMITATIONS."  The examining physician noted "history Back Injury - Cervical Spine (States Has Stiffneck) occasionally yet."  The report includes radiology reports that the Veteran's cervical and lumbosacral spine were normal.  

This letter and the accompanying report are found by the Board to be evidence against the Veteran's claims for service connection for a low back disability and impotence because the evidence tends to show that the Veteran has no disability of low back or impotence.  The October 1985 examination showed normal x-rays of the Veteran's spine.  

More importantly, the Veteran reported that he outscored the successful candidates for the job on the physical agility test and he wrote on the form that he had no limitations.  Thus, by the Veteran's own account, he had no low back disability.  While the physician noted that the Veteran occasionally had a sore neck, he made no similar statements regarding the Veteran's low back.  This is more evidence that the Veteran did not have any symptoms involving or disability of his low back.  That he was able to do so well in a firefighter agility test, and then reported no low back symptoms, is evidence that the Veteran had no low back disability as of October 1985.  

More evidence against the Veteran's claims is his own inconsistencies.  First, he reports that he can basically do nothing - he cannot sleep, watch a movie, or have sexual relations, all due to his back pain.  Yet, he then reports that he outscored successful candidates in a physical agility test for a job as a firefighter.  These inconsistencies tend to show that the Veteran is not credible.  

Dr. J.R. also provided a letter to a city safety director in September 1985.  Dr. J.R. stated that he treated the Veteran in 1979 and 1980.  He reported that the Veteran had no activity limitations as far as his lumbar spine was concerned.  Routine examination in 1985 of the Veteran's lumbar spine was normal as were his hip joints, including normal x-rays.  

This 1985 letter from Dr. J.R. is strong evidence against the Veteran's claim for service connection for a lumbar spine disability because it shows that, as of 1985, the Veteran had no lumbar spine disability and that his lumbar spine was completely normal.  

The problems associated with the many claims for benefits continue:  In 1994, the Veteran sought to obtain benefits for a work related low back injury.  

An October 1994 VA x-ray report shows that the Veteran complained of numbness, weakness of the left lower extremity, at L2, L3, status post a fall the day before.  He was found to have minimal narrowing of the lumbosacral joint with minimal hypertrophic change present at the L1-2, and L2-3 disc space levels.  Otherwise the study was normal except for minimal degenerative changes.  Associated neurology clinic notes document the Veteran's report of chronic low back pain since the in-service motor vehicle accident and that the Veteran fell the day before, 'reinjuring' his back.  Thus, with regard to communications with VA, the Veteran's story was that he had reinjured his back; a characterization favorable to a grant of VA benefits.  As will be seen, this is dramatically different from his report to the workers compensation department, where he characterizes his back pain in a manner favorable to obtaining workers compensation benefits.  These two characterizations are inconsistent and impact negative on his credibility.  

The October 1994 notes also document the Veteran's report of a two month history of erectile dysfunction, years after service and when he had (in prior statements) indicated that it had begun.  Another report, dated in September 1994, states that the Veteran reported to have had poor sexual performance for the last few years.  A report from August 1994 documents that the Veteran reported impotence for many years, worse recently.  

A November 17, 1994 VA treatment note indicates that the Veteran was seen by neurology clinic and: 

[h]e has 2 herniated discs in his low back."  We plan surgery for disc removal on 11-30-94.  He should do no heavy lifting, strenuous exercise or other job activities which increase his back pain.  He should be off work for at least 4 weeks after the surgery.  

In a writing dated November 14, 1994, the Veteran stated (capitalization corrected):  

Request my service connection claim be reopened and rerated.  The attached SF 50 by Dr [H.] VAMC Tampa Fl. indicates I should stay off work for at least 4 weeks, since my service connected disability has worsened.  I am also due for surgery on 11-30-94 for the same S/C disability; "back condition".  

The Veteran misstates the physician's report, the physician having indicated that the Veteran should refrain from certain activities prior to the surgery and take off work for 4 weeks after the surgery.  The physician made no mention of a worsening of any service connected back injury.  

This report is evidence that the Veteran had a post service injury of his lower back, as shown by his report that he had numbness and weakness following a fall which occurred some 16 years after separation from active service.  This superseding event necessarily draws into question any connection between his service and his low back disability, diagnosed after that post-service fall.  

A report of VA hospitalization from November to December 1994 documents that an MRI showed L4-5 herniated nucleus pulposus and a bulging disk of L5-S1.  The Veteran underwent a L4-5 discectomy on November 30, 1994.  

In November 1995, Dr. T.B.S. provided another letter, addressed to the Veteran, in which he merely restated as a history the same information found in the earlier letters, adding no new evidence favorable to the Veteran's claims.  

A report of an initial office evaluation on January 31, 1995, from "T.M.N.", M.D., documents the Veteran's complaint of low back pain.  Dr. T.M.N. provides significant evidence against the Veteran's claim for service connection for a low back disability, as follows:  

This patient initially injured his lower back in a fall on October 18, 1994.  He apparently suffered a herniated lumbar disc which was surgically corrected in November 1994.  He did well for a short period of time but now has begun having recurrent back pain with pain radiating into the left leg and numbness in the left leg.  He has occasional discomfort in the right but more prominently in the left.  He denies any problems with his lower back prior to injury in October of 1994.  [emphasis added].  

Notes from February 1995 provide little additional information.  However, a March 1995 note from Dr. T.M.N. is telling in that Dr. T.M.N. states:

From the injury of Oct. 18, 1994, I feel that this patient has reached MMI.  He has a 9 % impairment of the whole man based on the Florida Impairment Guidelines.  This patient will need to confine his activity to sedentary work activity with lifting restriction of 10-20 lbs. and avoidance of prolonged squatting and stooping.  

Beginning in military service he attributed physical symptoms to an automobile accident.  However, in 1994, he denied any low back symptoms prior to a 1994 injury.  This inconsistency impacts negatively on the Veteran's credibility.  If the Veteran did indeed have low back symptoms prior to 1994 it does not follow that he would deny that he had any low back problems prior to the October 1994 injury.  The Board finds that the Veteran is clearly not telling the truth. 

In a 1995 DRO hearing, the Veteran acknowledged that Dr. T.M.N. was a "Workman's Compensation" doctor.  1995 DRO hearing transcript at 10.  Much more significant is that during that hearing the Veteran responded to the DRO's question about the fall and injury of his back in October 1994 and his report to the state workers compensation physician, testifying as follows:  "That's what I told the VA.  That's what I told Worker's Comp.  I would not have Workman's Comp to help me at all if I said I got hurt years ago in service.  They wouldn't have recognized me."  Id at 12.  

This testimony is evidence that the Veteran has a tendency to provide statements which he believes will assist him in obtaining compensation, but does so without regard to what he believes to be the veracity of the statements.  His testimony that his back was injured prior to his October 1994 injury but that if he had told Workman's Comp that this was so he would not have been recognized by Workman's Comp is important because it tends to show that he is not credible when reporting onset of symptoms.  While one could read his testimony as evidence that he was providing less than truthful answers to Workman's Comp rather than to VA, even such a reading is evidence that the Veteran's testimony is not credible.  It is this demonstrated lack of credibility that impacts negatively on the probative value of his statements, not whether he provided credible information to VA as opposed to the Workman's Compensation department or vice versa.  

Regarding the parties of the joint motion indication that it is "unclear" from the Appellant's testimony in 1995 (regarding workers compensation benefits) whether he was "actually admitting to fraud", the Board sees no ambiguity:  The Veteran is clearly admitting to fraud.  It is unclear to the undersigned how any review of the transcript can suggest otherwise.  Further, as it is the Board's duty to make factual determinations in this case, the Board will be clear:  The Veteran was contending that he committed fraud against a workmen's compensation board in order to obtain additional VA compensation.  There is no ambiguity.

One again, one must look to the day of the injury in service itself, in which a person who has a long history of making complaints and claims made no mention of a back problem when the injury in question occurred, then cites a back problem since this injury, then denies that he has had back problems since service, and then indicates that he lied when he told Workman's Comp that he has not had a back problem since service.   

In this regard, the Board must note that the parties of the joint motion indicate that it is "unclear" as to how the Board made its negative credibility determination in this case (page five of March 2010 joint motion) notwithstanding the Board's extensive explanation of this finding in the Board's March 2009 decision, including the above.  The Board believes that in order to address the parties of the joint motions concerns, the Board must make higher explicit determinations in this case to avoid further litigation on this issue. 

Most of the testimony during the December 1995 hearing went to the Veteran's then subjective symptoms and a repetition of his assertions that his back has hurt since service.  In response to questions from his representative regarding the claimed impotence, the Veteran testified that he had no feeling in his testicles, but that no physician had told him that this was connected to his back symptoms.  1995 DRO hearing transcript at 7.  He went on to testify as to the lack of treatment for impotence saying: 

Nobody would treat me, no.  Even the Air Force.  They said it'll probably grow out in time.  See the Air Force's conclusion is that my whole condition and pain and nature of my back, neck, jaw, everything would simply go away.  It's just a mild strain and it will disappear, and it hasn't.  And my impotence was supposed to disappear too.  They've lied to me.  

Id. at 8.  

This is evidence against the Veteran's claims for service connection for impotence and a low back disability because the evidence bolsters the evidence in the service treatment records showing that the Veteran had a mild acute and transitory muscle strain during service, rather than a chronic disability.  While the Board has considered the Veteran's testimony that he was told during service that his impotence would disappear, the Board has weighed this report, which is essentially that he reported impotence during service, against the evidence found in the service treatment records.  Those records contain no mention of impotence.  As between the Veteran's report made years later and the service treatment records, the Board assigns more weight to the service treatment records as to whether the Veteran had impotence during service.  Those records appear complete and contain reports of numerous symptoms.  For example, the Veteran complained of pain in his ear, abdominal pain, dizziness, discomfort while reading, and other reports but are conspicuously absent for reports of impotence.  Given the complete nature of the records and that the records were created contemporaneous to service, the Board places more probative weight on those records as to whether the Veteran had impotence during service than his reports years later that he had impotence during service.  

In a letter dated in October 1996, the Veteran argued that his 1977 accident had led to numerous medical issues.  He claimed that he had a hernia, heart damage, and leg nerve damage as the result of that injury.  He reported that the stress of a lifestyle of pain had caused him to smoke more which caused chest pain and that his "DEAD LEFT LEG" caused him to trip and injure his hip.  He also reported that his resultant impotence had driven his wife to have sex with her son. 

In September 1998, the Veteran underwent a VA examination to determine the extent of disability caused by his psychophysiological musculoskeletal reaction.  That examination report provides additional evidence that the Veteran is not credible with regard to his reports of low back symptoms, as follows:  

The patient would have multiple Waddell signs consistent with malingering as stated in previous reports that when the patient is distracted and thinking about other questions, that he appears to have normal motion and appears to not have the severe back pain that he states he has.

This is strong evidence that the Veteran is not credible because it shows his willingness to fabricate symptoms is readily and positively detected upon observation.  

The examiner also stated that the Veteran likely now has an organic problem secondary to his previous surgery, but that most of these problems are due to psychiatric problems.  This statement by the examiner is evidence that any current physical disability of the Veteran's low back and any impotence is due to his post service work related injury and resulting surgery.  This is evidence against a grant of service connection for these claimed disabilities.  

Given these findings, physical evidence after 1994 is not evidence favorable to the Veteran's claims for service connection for impotence and a low back disability, but merely a confirmation of his 1994 injury and surgery.  Hence, the Board need not discuss such findings in detail.  Similarly, attribution of a current low back disability and impotence to his 1977 accident, whether such is found in reports from the Social Security Administration (SSA), VA clinic records, or statements of private medical professionals, is not evidence favorable to his claims because the evidence necessarily rests on an incredible foundation - the Veteran's reports.  

Treatment records from September 1999 show VA hospitalization for cervical spine surgery.  Admission diagnosis was neck pain with C5-6 herniated nucleus pulposus, which, along with degenerative disk disease and cervical spondylosis, was found on an MRI of the Veteran's cervical spine.  

SSA records provide that the Veteran is in receipt of disability benefits for chronic cervical/lumbar degenerative disk syndrome and anxiety related disorder.  These records refer to the 1977 accident but are necessarily derived in that respect from the Veteran's reports.  In a February 2001 SSA decision, the Administrative Law Judge (ALJ) reported that the Veteran had admitted to settling a worker's compensation claim associated with his back injury for the sum of $20,500.  

The SSA records contain no evidence probative of whether the Veteran's current reported disabilities are related to service.  This is because all of the reports come solely from the Veteran.  There is no report that does not rely on the Veteran's statements for a finding that his low back disability is related to his accident during service.  Because the Veteran is not credible, the reports that depend on his reports are no more probative that his reports.  

In a May 2003 report, "L.D.", M.D., a private physician, states that he examined the Veteran in May 2003 and that the Veteran suffered from low back pain.  Dr. L.D. reported that the Veteran was involved in a motor vehicle accident in April 1977, concluded that the Veteran's injuries "are service connected", and provided an explanation for his conclusion.  

Also of record are letters from Dr. W.D., dated in January 2002 and May 2003.  Dr. W.D. merely states that he agrees with Dr. L.D. and that the Veteran came into Dr. W.D.'s office in December 1979 complaining of cervical and lumbar spine pain, TMJ pain, and earaches and reported that he had been in an automobile accident two and one half years earlier and suffered severe whiplash.  This letter is of no more probative value than the Veteran's own statements because Dr. W.D.'s statements depend on the Veteran's statements of subjective symptoms since service.  

A June 2003 letter, "W.E.S.", D.D.S. reported that he examined the Veteran in June 2003.  This dentist relates the Veteran's complaints of neck pain, shoulder pain, right eye twitching, jaw pain, and ear pain, to the 1977 accident.  

Furthermore, Dr. W.E.S. recounts a highly dramatic telling of the 1977 accident that is completely inconsistent with the 1977 accident report.  The accident report states that no one was injured and that the Veteran was wearing his seatbelt.  As shown in the service treatment records, the Veteran did not complain of jaw pain for more than one year after the accident.  Yet the account provided by the Veteran to Dr. W.E.S. is as follows:

He claims that he was struck four times in total in the accident.  He stated that when he was hit he was thrown in the car and the seatbelt did not engage.  He hit his right should [sic] on the rearview mirror and then the windshield and his head was shifted to the left and struck the ceiling of the car and his left mandible was pushed to the right side. 

None of this is stated at any time contemporaneous to the accident or for many years thereafter.  

Dr. L.D.'s May 2003 report also rests on the Veteran's reports.  Dr. L.D. states that he interviewed and examined the Veteran in May 2003.  Dr. L.D. states that the veteran was "regarded as an acute observer, skilled and reliable reporter.  He was ambulatory, did not embellish his history or demonstrate functional findings on his examination."  

Dr. L.D. identified himself as a neurologist with prior law and medical degrees.  Dr. L.D. is providing medical evidence.  His view as to the Veteran's reliability is considered by the Board but is not given any significant weight.  The Veteran has already demonstrated his bad character when it comes to veracity.  Dr. L.D.'s conclusory statements do not rehabilitate the Veteran's reports.  The conclusory statements that the Board refers to here are as follows:  "[The Veteran] was regarded as an acute observer, skilled and reliable reporter . . . did not embellish his history.:  It is impossible for Dr. L.D. to have direct knowledge as to whether the Veteran was a skilled or reliable reporter or embellished his history because Dr. L.D. did not observe the actual events that are central to this case.  Dr. L.D.'s statements amount to his estimation of the Veteran's reliability and skill, but no more.  The Board has considered these statements but has done so in the context of all of the evidence of record.   

Dr. L.D. reports that x-rays and MRI studies cannot image a complicated process of nerve damage.  He describes a physiological process for injury and pathology and spends the bulk of the report describing that process and explaining why he thinks that explains the Veteran's current back and neck pain as being the result of his car accident.  

The Board places little probative value on Dr. L.D.'s report.  He examined the Veteran more than three decades after the accident and has speculated that the Veteran's current symptoms were caused by that car accident.  Dr. L.D. has merely clad his speculation in scientific terms.  For example, on page 2 and 3 of his report he provides a discussion regarding the physiological and biochemical processes involved in damaged discs and how those relate to pain but then concludes that since this is how the system works the Veteran's back pain is due to his 1977 automobile accident.  He, however, leaves out the steps showing any link to the textbook physiology discussion and this particular Veteran's circumstances.  His opinion amounts to little more than if the Veteran did indeed injure his lower back in the 1977 automobile accident to the extent of causing injury to the intervertebral discs then his current back pain can be explained.  This does not provide evidence that the Veteran's low back disability is related to that automobile accident but only provides evidence that if it is related, it can be explained in scientific terms. In other words, if the Veteran did injure his back in the 1977 accident, then the physiological principles that apply to back injuries would apply to the Veteran.  

The Board finds his opinion to be of little probative value because there is nothing specific to this Veteran's symptoms that does not rely on the Veteran's report of the accident.  This case reduces to whether the Board believes that the Veteran had any symptoms of a low back disability or impotence residual from his accident as opposed to the Veteran fabricating the symptoms from the time of the accident until his work related injury.  

Additionally, Dr. D.L.'s report is logically flawed.  He reasons (1) that the diagnostic tests that showed there to be nothing wrong with the Veteran's neck and back could not detect the Veteran's injuries, thus (2) all diagnostic evidence at any time within 10 or twenty years of his accident is meaningless, and therefore (3) the Veteran's current symptoms are the result of the 1977 accident.  Dr. D.L.'s opinion is flawed due to his illogical leap to point (3).  The Board places little probative value on the opinion.  

In January 2004, the Veteran underwent psychiatric and orthopedic VA examinations.  The psychiatrist attributed the Veteran's claimed disabilities to injuries sustained in the 1977 accident.  However, the orthopedic examiner provided a different result.  As to physical disabilities, the Board places greater weight on the opinion of the orthopedic examiner because the orthopedic examiner's field of expertise is that of physical orthopedic injuries as opposed to the psychiatrist's field of expertise in mental disease.  

The orthopedic examiner examined the Veteran and indicated that he had reviewed the Veteran's claims file in its entirety.  The examiner stated that the Veteran came to the examination room riding a scooter and that the Veteran explained that he needed to ride the scooter because of knee pain.  The examiner diagnosed current disabilities of the Veteran's cervical spine and lumbar spine.  

In recounting the relevant medical facts, the examiner noted that the Veteran had reported neck pain since his in-service accident.  He also noted that the Veteran last worked in 1995 at which time he was able to drive as a delivery man but had a difficult time moving his neck.  The examiner also explained that the Veteran has complained of back pain radiating into his leg and had surgery for a herniated low back disc in 1995.  

The examiner provided detailed findings from the physical examination and x-ray findings.  Of note is the x-ray findings for the Veteran's cervical spine were different than the x-ray findings for his lumbosacral spine and the examiner diagnosed different conditions with regard to the Veteran's cervical spine and his lumbosacral spine.  

After listing these diagnoses, the examiner provided the following opinion:  

The patient has multiple problems in his neck, which by patient's history and all documentation, his neck pain seems to come from time after his injury which is service connected.  Certainly the degenerative changes as seen in the medical files from the opinion of the L5 positions seemed to indicate that they feel this degenerative disc disease likely precipitated from this accident.  Certainly trauma of the cervical spine again lead to degenerative disc disease and one would not see the evidence of that initially on x-rays, which is likely where there was initial x-rays were read as negative.  We are now seeing some degenerative changes in multiple levels of the patient's neck and in fact he had a discectomy and cervical fusion of his neck.  I believe that this is contributing to some of his axial neck pain although he also has a component of myofascial pain, which is now chronic and often quite difficult to manage because of the chronicity of his neck pain.  It appears to me this is related to the trauma that he had while in the car accident although the low back pain does not appear to have a clear etiology from time of this particular injury and I believe this more likely a [sic] separate and is not service connected.  

This opinion is favorable to a grant of service connection for a neck disability and unfavorable to a grant of service connection for a low back disability.  The VA examiner's report is highly probative evidence because the report includes a review of the medical record contained in the claims file.  His review of that history was detailed, as was his explanation.  That he arrived at different conclusions as to whether the Veteran's neck disability as opposed to his low back disability was related to the accident does not render the report inadequate; he also diagnosed different conditions with regard to the Veteran's low back condition and his cervical spine condition.  The examiner explained his opinion, relied on sufficient facts and data, appears to have reliably applied reliable medical principles to the facts and data, and arrived at conclusions.  The Board finds the examination adequate and probative.  

In this regard, the Board must note that the complexity of fully adjudicating a case in which the Veteran is clearly exaggerating problems and, in some cases, fabricating complaints. 

Also of record is a report of VA examination dated in February 2007.  This report adds no evidence probative to whether service connection is warranted for any of the issues before the Board, because the report addresses fibromyalgia, not impotence or a neck or back disability.  It is only in giving the Veteran every reasonable doubt that provided the basis for the Board's granting of service connection for a neck disability, a disability that, in light of the Veteran's statements, may not exist.

After considering all of the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran did not suffer from impotence as a result of his service, including the April 1977 accident.  The Board also finds that the preponderance of the evidence is against his claim for service connection for a low back disability.  In essence, the Veteran's reports as to the onset of impotence and a low back disability have been shown to be fabricated.  His demonstrated lack of credibility supports this finding.  

The preponderance of the evidence is against a grant of service connection for a low back disability or impotence.  Hence, the appeal as to these issues must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Increased rating  

Service connection for psychophysiological musculoskeletal type reaction with manifestations of neck and low back pains was established in an October 1981 rating decision.  Pursuant to a June 1999 Board decision, the RO assigned a 30 percent disability rating in a July 1999 rating decision, effective November 1994.  

In a July 2000 rating decision, the RO denied a claim for an increased rating for psychophysiological musculoskeletal type reaction.  In the rating decision dated in June 2004, which did not address this claim, the RO listed the disability as psychophysiological musculoskeletal reaction, with anxiety and fibromyalgia.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims. 

The Veteran's psychophysiological musculoskeletal reaction disability is rated according to 38 C.F.R. § 4.130, Diagnostic Code 9422, as a somatoform disorder, more specifically, as a pain disorder.  Criteria for rating this disability are found in the General Rating Formula for Mental Disorders, at 38 C.F.R. § 4.130.  

A 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. Part 4, Diagnostic Code 9411 (2008).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2008).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2010).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b) (2010).

VA outpatient treatment notes provide evidence against assigning a rating higher than 30 percent disabling for the Veteran's somatoform disorder.  For example, a September 1999 states that the Veteran had an adjustment disorder with chronic anxiety but denied depression, suicidal tendencies, or memory loss.  A VA neurology consult note from February 2002 found the Veteran to be alert, cooperative, and with somewhat pressured speech.  

A VA mental health assessment from May 2002 also provides evidence against assigning a higher rating for the Veteran's somatoform disability.  The Veteran complained of family problems and that he did not get enough help from VA and other agencies regarding his claimed physical disabilities.  Mental status examination found the Veteran to be oriented in all spheres, to exhibit no symptoms of pain during the interview until he left the room with a limp, and to spend most of his time talking about the failure of government agencies to help him. 

The mental health professional provided an assessment that the Veteran's focus was on his pain and compensation, but that other issues in his life provoked stress.  This is not a picture of disability that meets the criteria for higher than a 30 percent evaluation.  

SSA disability records include an October 2000 report of psychological evaluation by "S.W.", Ph.D.  Dr. S.W. ultimately provided DSM-IV diagnoses of Dysthymia (Axis I), Personality disorder not otherwise specified (Axis II), Chronic pain syndrome (Axis III), Psychosocial and environmental problems (Axis IV), and Global assessment of function of 40, major impairment in social functioning because of personality disorder (Axis V)

There is no indication that Dr. S.W. limited his discussion so as to exclude psychophysiological musculoskeletal reaction, with anxiety and fibromyalgia, rather he indicated that the evaluation was to determine if the Veteran had mental or cognitive disability.  Although S.W. arrived at diagnoses that did not include the diagnosis that has been assigned to the Veteran's service connected disability, this does not lessen the value of the report.  In essence, the psychological symptoms that the Veteran does have, well described by Dr. S.W., are not due to his service-connected disability.  The report is evidence that the Veteran's service-connected psychiatric disability is of little consequence for if it were not, it follows that Dr. S.W. would have provided a diagnosis of psychophysiological musculoskeletal reaction, with anxiety and fibromyalgia.  

The Veteran reported short term memory and concentration problems.  Mental status examination found the Veteran to have recent and remote memory intact, obsessive thought process, passive fleeting suicidal ideation, but reality testing was intact with no delusions or hallucinations.  Affect was stable with full range and appropriate intensity.  Mood was bitter with feelings of helplessness at being victimized by the world as seen by the Veteran.  The Veteran was oriented in all spheres.  In general the Veteran expressed paranoid ideas about the VA system.  

Dr. S.W. provided a summary that the Veteran was an exaggerator but not necessarily a malingerer, "claiming more psychological symptoms that could objectively exist, in an attempt for sympathy and attention."  The Board finds this provides more evidence against his claim because it tends to show that the Veteran is not credible; i.e., he tends to report more symptoms than exist.  This tends to show that the Veteran is not credible in that he reports symptoms that he does not have.  This is evidence against his claim.  In essence, relying on the Veteran's reports of symptoms, following Dr. S.W.'s report, would amount to assigning a higher evaluation for disability that does not exist.  

Dr. S.W. stated that the Veteran had no cognitive interference, could follow work rules, use judgment, interact with supervisors, function independently, maintain attention and concentration, and understand and remember simple and complex job instructions.  Dr. S.W. stated that the Veteran's personality disorder and chronic pain causes trouble relating to co-workers and the public, dealing with job stress, behaving in an emotionally stable manner, relating predictably in social situations, demonstrating reliability, and sustaining a normal work schedule.  

The Veteran's service connected disability is for physically experienced pain of psychological, rather than physical origin.  Service connection has not been established for a dysthymic disorder or a personality disorder; regardless of whether those disorders give rise to difficulty relating to others, dealing with job stress, and the other manifestations that Dr. S.W. described.  Nearly all of Dr. S.W.'s report goes to the Veteran's nonservice connected personality disorder, not to his service connected disability.  Indeed, Dr. S.W.'s report shows that he found the Veteran to have physical pain, not a somatoform disorder.  As such, this report is evidence against assigning a higher rating for the Veteran's service connected somatoform disorder, because the report shows that the Veteran has few, if any, symptoms associated with that disability.  

In January 2004, the Veteran underwent a VA mental health examination.  He reported chronic neck and back pain, and that his appetite his terrible.  He also reported losing 30 pounds due to the 1977 accident.  Service treatment records, however, show that the Veteran weighed 202 pounds shortly after the accident, 210 pounds by the time of separation from service, and 289 pounds as of July 2003, at which time he was being treated for obesity.  He denied suicidal and homicidal thoughts and stated that he sleeps well if he takes amitriptyline at bedtime.  

Mental status examination found the Veteran to be alert, oriented to person, place and time, casually dressed and groomed, and cooperative.  His affect was mildly constricted and he reported a depressed mood.  The Veteran denied any obsessions or compulsions, hallucinations or delusions.  No psychiatric deficits were noted.  

The examiner diagnosed the Veteran with a mood disorder and chronic pain secondary to his claimed physical injuries.  He assigned a GAF score of 55.  Of note is that this diagnosis, along with other evidence of record, such as letters dated in March 2000 and August 2004 from "S.S.", a VA psychiatric nurse practitioner, indicate that even the 30 percent rating is not warranted for a somatoform disorder; the nurse providing that the Veteran's alleged pain is not due to a psychiatric disability.  

Also offered by the examiner, is an opinion which is contrary to the condition for which the Veteran has been granted service connection.  Rather than finding that the Veteran experienced physical pain of psychiatric origin, the examiner stated that the Veteran has a mood disorder secondary to his orthopedic and neurological problems.  Regardless, the findings of the examiner were that the Veteran's disability amounts to mildly constricted affect and self reported depression.  This is in keeping with no more than a 30 percent disability rating.  

VA outpatient treatment records, SSA records, including the report from Dr. S.W., and the January 2004 VA examination provide evidence against the Veteran's claim for a rating higher than 30 percent disabling for his service connected psychiatric disability.  This evidence shows that the Veteran's somatoform disorder does not result in occupational and social impairment with reduced reliability due to such symptoms as listed in the criteria for a 50 percent rating.  The Veteran's memory is not impaired, he is able to understand complex commands, and his judgment and abstract thinking are intact, as shown by the January 2004 examination results.  

According to Dr. S.W., the Veteran would have some difficulties in a work setting due to his personality disorder and physical pain.  However, service connection has not been established for a personality disorder and the Veteran's service connected TMJ disability has been evaluated.  There is no evidence that his somatoform disorder meets the criteria for a rating higher than the 30 percent already assigned other than the Veteran's statements, and those who rely on the Veteran's statements, which the Board has found to be without credibility.   

The Board has also considered whether referral for extraschedular consideration is warranted.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In a more recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

During VA examinations in January 2004 and again in February 2007, the Veteran stated that he could not work due to fibromyalgia symptoms; i.e., that he has pain and discomfort everywhere and this keeps him from working.  Service connection has not been established for fibromyalgia, but rather for a somatoform disorder.  Hence, diagnosed fibromyalgia, even if he believes that this keeps him from working, would not give rise to a referral for extraschedular consideration.  Fortunately, the question of whether the Veteran actually has this disability is not before the Board at this time. 

The criteria found in the rating schedule adequately addresses the Veteran's somatoform disorder, which is a psychiatric disorder and is rated under broad criteria found in the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  Therefore, the first step of the Thun analysis dictates that referral for extraschedular consideration is not warranted.  Additionally, there is no evidence that the Veteran's somatoform disorder results in any additional factors, such as marked interference with employment or frequent hospitalization.  Hence, the Board will not refer the matter for extraschedular consideration.  

All evidence of record is against assigning a rating higher than 30 percent disabling for the Veteran's service connected somatoform disorder.  The Board does not find evidence that the evaluation for the Veteran's somatoform disability should be any different for any separate period based on the facts found during the whole appeal period.  Hence, the appeal must be denied. The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the duty to notify was not completely satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied by way of a letters sent to the Veteran in August 2002, September 2003, December 2004, April 2006, and September 2006.  The letters prior to April 2006 did not provide the Veteran with complete notice as required under the VCAA.  However, these letters did inform the Veteran of what evidence was required, in general, to substantiate his claims and of his and VA's duties in obtaining evidence.  

In the April 2006 letter, the RO informed the Veteran of the evidence necessary to substantiate his claims for service connection, including for impotence, and a low back disability.  This letter also informed the Veteran as to how VA assigns effective dates and disability ratings.  

The April 2006 letter provided the Veteran with notice as to his claim for an increased rating for his somatoform disability.  In that letter, the RO told the Veteran to submit evidence that his disability had increased in severity.  The RO specifically told him that the evidence could be medical evidence, statements from his doctor, statements from other individuals who were able to describe from their knowledge and personal observations in what manner his disability had become worse, and his own statements regarding his symptoms, their frequency and severity, and other involvement extension and additional disablement caused by his disability.  It is difficult to imagine more comprehensive notice as far as what evidence the Veteran could submit to substantiate his claim for a higher rating.  

Furthermore, the notice provided to the Veteran as to how VA assigns disability ratings included notice that ratings are assigned based on application of a schedule for rating disabilities published in the Code or Federal Regulations; tantamount to notice that VA assigns disability ratings based on criteria found in diagnostic codes.  He was told that ratings assigned depend on the nature of the symptoms, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  He was also informed that in some rare instances a rating could be assigned outside of the rating schedule.  

The Board finds that VA's notice letter informing the Veteran that he could submit statements of others as to how his disability had become worse and could submit his own statement as to his symptoms, their frequency and severity, and other involvement extension and additional disablement caused by his disability, would be understood by a reasonable person to encompass how his disability affected his daily life.  

Also significant is that the Veteran's disability is not evaluated by consideration of special tests or measurements, but rather on commonly understood criteria such as the presence of hallucinations, mood disturbances, suicidal or homicidal ideation, anxiety, depression, affected speech, and so forth.  

In the September 2006 letter, the RO provided the Veteran with notice as to the evidence necessary to substantiate the underlying claim for service connection for his low back disorder, of his and VA's duties in obtaining that evidence, and how VA would assign a disability rating and effective date if the claim was granted.  

As to the timing of the notice, that defect has been cured.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of Supplemental Statements of the Case issued in November 2006 and October 2007, after the notice was provided.  

In summary, the defects in notice provided to the Veteran did not affect the essential fairness of the adjudication, and it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.  See generally, Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records, records from the Veteran's claim for disability from the Social Security Administration and treatment records from the Tampa Vet Center.  Associated with the claims file are treatment records and letters from "W.E.S.", D.D.S.; L.D., M.D.; "T.M.N.", M.D.; and "W.D.", D.C.  The Veteran was afforded an adequate VA orthopedic examination and an adequate VA mental disorders examination in January 2004.  

No examination was specifically conducted regarding the Veteran's claimed impotence.  However, the orthopedic examination did not list impotence as a result of the Veteran's neck disability and the mental disorders examination did not list impotence in the assessment.  The evidence does not establish that he injured his low back during service.  For these reasons, VA has no duty to provide the Veteran with an examination regarding his claimed impotence or obtain a medical opinion in this regard.  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement, as in this case, suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279. 

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a low back disability is denied.  

Service connection for impotence is denied.  

An evaluation in excess of 30 percent disabling for psychophysiological musculoskeletal reaction, with anxiety and fibromyalgia disability, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


